MEMORANDUM **
Sukhdev Singh Padda, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We grant the petition for review and remand.
Substantial evidence does not support the BIA’s denial of Padda’s asylum claim on the basis of an adverse credibility finding. The BIA’s finding is based on minor inconsistencies that do not go to the heart of Padda’s claim. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003) (minor inconsistencies not going to the heart of petitioner’s fear of persecution invalid grounds for adverse credibility determination).
Accordingly, we grant the petition for review and remand to the BIA to determine whether, accepting Padda’s testimony as credible, he is eligible for relief. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.